DETAILED ACTION
This is response to Application 16/957,700 filed on 06/24/2020 in which claims 1-4 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Byun et al. (US 2021/0136584 A1).

1.    Regarding claim 1, Byun teaches a terminal apparatus for communicating with one or multiple base station apparatuses (Figures 10-13; Paragraph [0163] UE changes the PDCP version from PDCP of first system to the PDCP of the second system), the terminal apparatus comprising:
 	a receiver configured to receive a message including a radio bearer configuration from a base station apparatus of the one or multiple base station apparatuses; and
processing circuitry configured to perform, in a Radio Resource Control (RRC) Establishment procedure, a radio bearer configuration process based on whether or not the radio bearer configuration includes information indicating a Packet Data Convergence Protocol (PDCP) version change (Paragraphs [0145], [0146], [0163] and [0173] RRC layer of the UE informs a PDCP layer of the UE about re-establishing the PDCP of the first system to the PDCP of the second system for at least one radio bearer).

2.    Regarding claim 2, Byun teaches a base station apparatus (Figures 14 and 15 Paragraph [0146]) for communicating with a terminal apparatus, the base station apparatus comprising:
generation circuitry configured to generate a message including a radio bearer configuration; and a transmitter configured to transmit the message to the terminal apparatus, wherein the message is a message causing the terminal apparatus to perform, in a Radio Resource Control (RRC) Establishment procedure, a radio bearer configuration process based on whether or not the radio bearer configuration includes information indicating a Packet Data Convergence Protocol (PDCP) version change (Paragraphs [0146],  [0163] and [0173] eNB wants to change PDCP version; RRC layer of the UE informs a PDCP layer of the UE about re-establishing the PDCP of the first system to the PDCP of the second system for at least one radio bearer).

3.    Regarding claim 3, Byun teaches a communication method applied to a terminal apparatus for communicating with one or multiple base station apparatuses (Figures 10-12, Paragraphs [0146] and [0163] UE changes the PDCP version from PDCP of first system to the PDCP of the second system),, the communication method comprising the steps of:
receiving a  message including a radio bearer configuration from a base station apparatus of the one or multiple base station apparatuses; and performing, in a Radio Resource Control (RRC) Establishment procedure, a radio bearer configuration process based on whether or not the radio bearer configuration includes information indicating a Packet Data Convergence Protocol (PDCP) version change (Paragraph [0163] and [0173] RRC layer of the UE informs a PDCP layer of the UE about re-establishing the PDCP of the first system to the PDCP of the second system for at least one radio bearer).

4. Regarding claim 4, Byun teaches a communication method applied to a base station apparatus for communicating with a terminal apparatus (Figures 10-12 and 14 Paragraphs [0146] and [0163] UE changes the PDCP version from PDCP of first system to the PDCP of the second system), the communication method comprising the steps of:
Paragraphs [0145],  [0146],  [0163] and [0173] eNB wants to change PDCP version; RRC layer of the UE informs a PDCP layer of the UE about re-establishing the PDCP of the first system to the PDCP of the second system for at least one radio bearer).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Teyeb et al. (US 2020/0229259 A1) Paragraph [0036]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466